Title: To George Washington from Jacob Bayley, 24 May 1781
From: Bayley, Jacob
To: Washington, George


                        Sir

                            Dated at the Western frontier on Connecticutt River May 24th 1781
                        
                        Sensible of the many burdens & difficulties that impress your mind at this critical day—and the
                            extensive boundries of the frontier of the United States, each part whereof are no doubt equally desirous of Safety
                            & protection—We should not at this time attempt to divert the attention to this frontier, were it not for evident
                            necessity & a most certain conviction of the eminent dangers to which we are exposed (being apprized of their
                            determinations and preparations to ravage this part of the continent the present season) as well as the great advantage
                            that must accrue to the united states in general by a successful expedition into the Country of Canada.
                        This Frontier (being situated so near to Canada and the only land passage into it) must appear to be of as
                            great consequence to the states & perhaps more then any other frontierBut in the hands of the enimy may prove
                            quite the reverse—As it will be as a Key to the New England States & afford them an easy rout into it and no
                            stand perhaps can be made against them untill they penetrate nearly into the center of the Country.
                        The distance from Boston to Montreal by this passage being only about two hundred miles, and our situation so
                            near Canada that three men were taken from us last March by a party from them & conveyed to the enimy in two days
                            and an half.
                        By the attestation of a number of our captives who have deserted from Canada in the course of the present
                            month and arrived at this place we are certifyed that this Frontier is the object of the enimy’s princeple attention the
                            ensuing campaign: So that unless we are protected we must either quit our habitations or be distroyed by them.
                        We would therefore not only for the protection of ourselves & this part of the Country; but for the
                            well being of the united States, with the greatest earnestness intreat you to take these and other circumstances into your
                            most wise and serious Consideration and grant us protection, as we are entirely destitute of any at this time and if
                            possable, consistant with your other plans and determinations, to forward an expedition into Canada—Which we make no doubt
                            would prove successful and put an end to the ravages of the Enimy on all the frontiers of these States: But whilst Canada
                            remains wholly in the hands of the Enimy it is as a full nest spreading evil through the Continent.
                        We would beg leave to refer you to the representations made by a number of Gentlemen on this River last August
                            & forwarded by Colo. Heath—Which we doubt not will yet be complyed with by the inhabitants on this River and any
                            further assistance in their power if they can be protected till after harvest. 
                        
                            Jacob Bayley
                            Peter Olsott
                            Robart Johnson
                            Noah Whole
                            Timy Bedel
                            Charles Johnston
                        
                        
                            Israel Mory
                        
                        
                            Israel Smith
                            
                                Beza Woodward
                            Jonth. Chase
                            Thos Moredock
                            Ebenezer Brewster
                            Benja. Bellows

                        
                    